Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1-2 and 12-13 have been amended to the current set of Claims filed on 04/26/2022.
3. 		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-22, see Pages 10-12 filed 04/26/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 101 rejection for Claims 1-22 is withdrawn. 
4.		Claims 1-22 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 04/26/2022.

Reasons for Allowance
5. 		The following is an Examiner’s statement of reasons for allowance:
The 35 U.S.C. § 101 rejection for Claims 1-22 is withdrawn since the claims contain additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
For example; these additional elements which include the “machine-learning GOS model”, “Quality Planner (QP) Micro Service (MS)”, “Elastic Load Balancer (ELB)”, “processor”, “the plurality of databases”, “a database of interaction metadata”, “a database of historical data related to interactions”, “MS instance”, “a computing resources load-balancing service”, “computerized system”, “file”, “interaction recorder”, “automatically distributing incoming application traffic and scaling computing resources”, “input device”, “display unit”, “memory” as shown within the limitations of Independent Claims 1 and 12 comprising:
“in a computerized system comprising a processor, a database of historical data related to interactions and a database of interaction metadata” (see Independent Claims 1 and 12);
“a memory to store the plurality of databases and a processor, said processor is configured to generate the machine-learning Genuineness Opinion Score (GOS) model, said machine-learning generating of GOS model comprising” (see Independent Claims 1 and 12);
“(a) a data manipulation phase, said data manipulation phase comprising” (see Independent Claims 1 and 12);
“(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12);
“(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12);
“(iii) integrating the selected variables into a file in a predefined format” (see Independent Claims 1 and 12);
“(iv) evaluating the integrated variables by calculating level of multi-collinearity therebetween to discard one or more variables from the integrated variables having a calculated level of multi-collinearity above a predefined threshold resulting in a set of unique variables” (see Independent Claims 1 and 12);
	“(v) calculating level of relevance of each variable in the set of unique variables to 	
discard 	variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables” (see Independent Claims 1 and 12);
	“(b) a data visualization and analysis phase, said data visualization and analysis phase	
comprising” (see Independent Claims 1 and 12);
		“(i) representing the set of unique and relevant variables to a user via a display unit for 	analysis purposes” (see Independent Claims 1 and 12);
		“(ii) receiving from the user via an input device calculated level of multi-collinearity 	between the variables in the set of unique and relevant variables” (see Independent Claims 1 	and 12);
		“(c) a feature augmentation phase for sorting the variables in the set of unique and 	relevant variables into two categories: estimated variables and anticipated variables” (see 	Independent Claims 1 and 12);
		“wherein when the generated machine-learning GOS model is deployed the estimated 	variables are used by the generated machine-learning GOS model for a calculation of a GOS of 	an interaction that is received and recorded in a contact center, the estimated variables are 	metadata of the interaction received from an interaction recorder and the anticipated variables 	are used for a calculation of a threshold of said GOS, based on historical data by said generated 	machine-learning GOS model” (see Independent Claims 1 and 12);
		“wherein said GOS reflects a consistency of a customer feedback for an agent 	performance evaluation with the historical data” (see Independent Claims 1 and 12);
		“wherein said generated machine-learning GOS model forwards the calculated GOS and 	the calculated threshold to a Quality Planner (QP) Micro Service (MS), said QP MS filters out non-	genuine agent recording segments, when the calculated GOS is below the calculated threshold of 	GOS, while distributing interaction recording segments across evaluators” (see Independent 	Claims 1 and 12);
		“wherein for every MS instance there is attached an Elastic Load Balancer (ELB) which is 	a computing resources load-balancing service, to meet computing traffic demands by 	automatically distributing incoming application traffic and scaling computing resources” (see 	Independent Claims 1 and 12)
These additional elements (as shown above emphasized in bold) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e). 
Thus, Claims 1-22 are patent eligible with respect to step 2a prong 2.

6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683